Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Final Office action in response to communications received November 18, 2020.  Claims 1, 5, 8, 12, 15, and 19 have been amended.  Therefore, claims 1-20 are pending and addressed below. 


Response to Arguments
Applicant’s arguments, see Pages 7-10, filed November 18, 202010, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Fromm (US6266640 B1, patent date 07/24/2001).  Examiner withdraws 
Salowey et al. (US 2006/0200856A1, file date 03/02/2005).



Based on claim’s amendments, the Examiner rejects claims 1-20 with the new ground of rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromm (US6266640 B1, patent date 07/24/2001) in view of Depp et al. (US 2002/0030582 A1, publish date 03/14/2002).

Claims 1, 8, 15:
With respect to claims 1, 8, 15, Fromm discloses a method/system/memory device that stores instructions that when executed cause a hardware processor to perform operations of authentication (Voice verification, Figures 1 and 2)) comprising:
a hardware processor (Figure 1);
a memory device (Voice verification unit 103 then maps the received logical address to the prestored voice print and reads the prestored voice print into its working memory, Column 16-24), that stores instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising:
receiving, by a server (voice verification unit 103, Figure 1), a response to an identity challenge between end-user devices (a user of computer 105a is desirous of purchasing a service from a vendor.  The vendor operates computer 105c, Column 2, lines 59-61, Figure 1), wherein the response is provided by a user of a challenged device (if the user's computer 105a has a microphone, is for the user to input his voice print at computer 105a when he places the order.  For example, computer 105c could transmit a message to computer 105a, in response to the order from computer 105a.  The message, which would be displayed on the screen of the user's computer, would read "Please speak the following words into your computer's microphone.  . . "or "Please speak your password into your computer's microphone." By utilizing a password in conjunction with voice verification, two levels of security are provided, Column 3, lines 33-47) (request voice print, Figure 2, 204);
receiving, by the server, a textual representation of the response to the identity challenge between the end-user devices (the prestored voice sample could be a chosen password.  The voice verification unit, when prompting the user to enter his voice, could cause a message to be displayed on the user's terminal stating "Please speak your password." Such a system adds an extra level of security by requiring any potential intruder to not only be able to imitate a party's voice, but to know the password, should a party enter the correct password with the incorrect voice a predetermined number of times, the system could recognize a potential theft of the password Column 4, lines 61-Column 5, line 5) (print a message on the user's terminal requiring the user to call a particular telephone number.  Included in such a message is an identification number ("transaction ID") which uniquely identifies the transaction, The transaction ID is utilized in order to be able to pair the voice sample entered at the time of transaction with the prestored voice sample, A message would be sent to the user's terminal, speak your password, Upon receipt of the telephone call, the computer 105c receives the current voice sample and pairs the current voice sample with the particular transaction in question, based upon the transaction ID, in order to connect the current voice sample with the particular user, The record containing the voice sample and other information may then be sent to the voice verification unit at step 206, Column 4, lines 7-26) (subsequent to the voice sample being received from the consumer, block 205 transmits the appropriate information from computer 105c to voice verification unit 103.  The information may include the transaction entered by the user during a telephone call, as well as the voice sample, Column 4, lines 39-49) (assemble record, Figure 2, 205);
determining, by the server, that the textual representation of the response was previously exchanged between the end-user devices (Voice verification unit 103 then maps the received logical address to the prestored voice print and reads the prestored voice print into its working memory, Column 16-24) (an acquisition function, for acquiring a present voice sample to verify before allowing the transaction (iii) a storage function, for storing samples of numerous previously obtained voice prints to be used for comparison and verification during transactions, and (iv) a comparison function for comparing the voice sample obtained during the transaction to the previously stored voice print, Column 5, lines 61-67); and
(voice verification unit 103 compares the voice acquired at transaction time to the prestored voice, and returns to computer 105c a signal indicating acceptance or rejection of the voice comparison., Column 48-52) (voice verified correct, Figure 2, 207).

Depp et al. teaches biometric system (Figure 1), the biometric devices 12a-f may be any biometric device that is capable of comparing live biometric data, such as a fingerprint from a user, to stored biometric data, the devices may include fingerprint biometric devices, hand geometry, iris scanning, face recognition and voice recognition biometric devices (0021), textual representation (Database 20 includes data stores such as biometric network description data store 24 and transaction history data store 26, 0023) (an example of a generated report, the user made a live comparison of a biometric (for example a fingerprint) with stored biometric data to make a positive identification, The report 100 shows access dates 102, biometrically verified individual names 104 and associated user id numbers 106, 0034) (Figure 8, sample report).

Fromm and Depp et al. are analogous art because they are from the same field of endeavor of user authentication/identification.



Claims 2, 9, 16:
With respect to claims 2, 9, 16, Fromm discloses further comprising comparing the textual representation of the response to entries in an electronic database (each transaction computer can have its own database of voice prints, or the voice prints can be centrally stored in VVU 103, VVU 103 could store all the voice prints, Column  5, lines 17-22).

Claims 3, 10, 17:
With respect to claims 3, 10, 17, Fromm discloses further comprising converting the response to the identity challenge into the textual representation (the prestored voice sample could be a chosen password.  The voice verification unit, when prompting the user to enter his voice, could cause a message to be displayed on the user's terminal stating "Please speak your password." Such a system adds an extra level of security by requiring any potential intruder to not only be able to imitate a party's voice, but to know the password, should a party enter the correct password with the incorrect voice a predetermined number of times, the system could recognize a potential theft of the password Column 4, lines 61-Column 5, line 5) (print a message on the user's terminal requiring the user to call a particular telephone number.  Included in such a message is an identification number ("transaction ID") which uniquely identifies the transaction, The transaction ID is utilized in order to be able to pair the voice sample entered at the time of transaction with the prestored voice sample, A message would be sent to the user's terminal, speak your password, Upon receipt of the telephone call, the computer 105c receives the current voice sample and pairs the current voice sample with the particular transaction in question, based upon the transaction ID, in order to connect the current voice sample with the particular user, The record containing the voice sample and other information may then be sent to the voice verification unit at step 206, Column 4, lines 7-26) (subsequent to the voice sample being received from the consumer, block 205 transmits the appropriate information from computer 105c to voice verification unit 103.  The information may include the transaction entered by the user during a telephone call, as well as the voice sample, Column 4, lines 39-49) (assemble record, Figure 2, 205).

Claims 4, 11, 18:
With respect to claims 4, 11, 18, Fromm discloses further comprising receiving the response to the identity challenge as an audible signal ("Please speak your password." Column 4, lines 61-Column 5, line 5) (if the user's computer 105a has a microphone, is for the user to input his voice print at computer 105a when he places the order.  For example, computer 105c could transmit a message to computer 105a, in response to the order from computer 105a.  The message, which would be displayed on the screen of the user's computer, would read "Please speak the following words into your computer's microphone.  . . "or "Please speak your password into your computer's microphone." By utilizing a password in conjunction with voice verification, two levels of security are provided, Column 3, lines 33-47) (request voice print, Figure 2, 204).

Claims 5, 12, 19:
With respect to claims 5, 12, 19, Fromm discloses further comprising retrieving the identity associated with the challenged device (Computer 105c would then transmit the logical address of computer 105a, along with the acquired voice, to voice verification unit 103, voice verification unit 103 compares the voice acquired at transaction time to the prestored voice, and returns to computer 105c a signal indicating acceptance or rejection of the voice comparison, Column 3, lines 43-54).

Claims 6, 13:
With respect to claims 6, 13, Fromm discloses further comprising comparing the identity associated with the challenged device to the response (Computer 105c would then transmit the logical address of computer 105a, along with the acquired voice, to voice verification unit 103, voice verification unit 103 compares the voice acquired at transaction time to the prestored voice, and returns to computer 105c a signal indicating acceptance or rejection of the voice comparison, Column 3, lines 43-54).

Claims 7, 14, 20:
With respect to claims 7, 14, 20, Fromm discloses further comprising retrieving a template associated with at least one of the end-user devices (each transaction computer can have its own database of voice prints, or the voice prints can be centrally stored in VVU 103, VVU 103 could store all the voice prints, Column  5, lines 17-22).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433